DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 3/19/2021. Claims 1-14 are pending in this application. As such, claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021, 12/01/2021, and 7/21/2022 were filed after. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying a language and translating it.
For Claim 1: A translation method, comprising: acquiring an image, wherein the image comprises text to be translated; splitting the text to be translated in the image and acquiring a plurality of target objects, wherein each of the plurality of target objects comprises a word or a phrase of the text to be translated; and receiving an input operation for the plurality of target objects, and acquiring an object to be translated among the plurality of target objects; and translating the object to be translated.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 2: The method according to claim 1, wherein the object to be translated comprises one target object or a plurality of target objects of which positions are discontinuous among the plurality of target objects, or a plurality of target objects of which positions are continuous among the plurality of target objects.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (understanding which words to translate) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 3: The method according to claim 1, wherein splitting the text to be translated in the image and acquiring the plurality of target objects comprises, performing a content identification on the image and acquiring a first identification result, splitting words in the first identification result and acquiring the plurality of target objects, and displaying a click box at a position where each of the plurality of target objects is located in the image, wherein each of the plurality of target objects further comprises a corresponding one of the click boxes; and wherein receiving the input operation for the plurality of target objects and acquiring the object to be translated among the plurality of target objects comprises, receiving an input operation for the click boxes of the plurality of target objects and acquiring the object to be translated among the plurality of target objects, wherein the object to be translated is a word or a phrase corresponding to a select one of the click boxes.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (picking which words to translate within the message given) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 4: The method according to claim 3, wherein splitting the words in the first identification result and acquiring the plurality of target objects comprises: splitting the words in the first identification result by row and acquiring at least one row of words information; and splitting each row of words information among the at least one row of words information according to a word-spacing, and acquiring the plurality of target objects.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (sorting the message that the person needs to translate in order to better break down the sentence) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 6: The method according to claim 1, wherein translating the object to be translated comprises: translating the object to be translated and acquiring a translation result; acquiring a context of the object to be translated in the text to be translated, and extracting a plurality of knowledge points from a database; determining priorities of the plurality of knowledge points based on historical query data of a user; ranking the plurality of knowledge points according to the priorities, and acquiring top N knowledge points, wherein N is a positive integer; and displaying the translation result and the N knowledge points.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another and choosing the words and phrases that most fit the message in the context that it was provided) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 7: The method according to claim 1, wherein splitting the text to be translated in the image and acquiring the plurality of target objects comprises: identifying the image by using an identification model and acquiring a second identification result; when it is determined that the image is an image in a study scenario according to the second identification result, splitting the text to be translated in the image and acquiring the plurality of target objects.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another and translating with an understanding for grammar and context of the message) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 8: A translation apparatus, comprising: at least one processor; and a memory in communication connection with the at least one processor; wherein, the memory has stored thereon instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: acquire an image, wherein the image comprises text to be translated; split the text to be translated in the image and acquire a plurality of target objects, wherein each of the plurality of target objects comprises a word or a phrase of the text to be translated; receive an input operation for the plurality of target objects, and acquire an object to be translated among the plurality of target objects, and translate the object to be translated.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 9: The apparatus according to claim 8, wherein the object to be translated comprises one target object or a plurality of target objects of which positions are discontinuous among the plurality of target objects, or a plurality of target objects of which positions are continuous among the plurality of target objects.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (understanding which words to translate) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).


For Claim 13: The apparatus according to claim 8, wherein the instructions are executed by the at least one processor to enable the at least one processor to: translate the object to be translated and acquire a translation result; acquire a context of the object to be translated in the text to be translated, and extract a plurality of knowledge points from a database; determine priorities of the plurality of knowledge points based on historical query data of a user; rank the plurality of knowledge points according to the priorities, and acquire top N knowledge points, wherein N is a positive integer; and display the translation result and the N knowledge points.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another and choosing the words and phrases that most fit the message in the context that it was provided) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 14: The apparatus according to claim 8, wherein the instructions are executed by the at least one processor to enable the at least one processor to: identify the image by using an identification model and acquire a second identification result; and when it is determined that the image is an image in a study scenario according to the second identification result, split the text to be translated in the image and acquire the plurality of target objects.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating from one language to another and translating with an understanding for grammar and context of the message) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osipova (US 20140180670 A1) (Further referred to as “Osipova”).

Regarding Claim 1, Osipova teaches a translation method, comprising: acquiring an image, wherein the image comprises text to be translated (Osipova Paragraph 29 - Next, acquiring the text-based image containing a word or word combination to be translated is performed at step 202. The text-based image may be obtained by taking a photograph with a camera of the electronic device.);
splitting the text to be translated in the image and acquiring a plurality of target objects, wherein each of the plurality of target objects comprises a word or a phrase of the text to be translated (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words) that occur in an image.);
and receiving an input operation for the plurality of target objects, and acquiring an object to be translated among the plurality of target objects (Osipova Paragraph 40 - Next, with reference again to FIG. 2, at step 208, the electronic device detects a user selection of a particular word or word combination within the text-based image to be translated. The electronic device is configured to detect a user selection action using a finger, stylus, cursor, or in another suitable manner or by using a verbal indication.);
and translating the object to be translated (Osipova Paragraph 46 - A processed at step 214 query is passed to a general dictionary for searching an appropriate translation of each variant into a target language. Also, a morphological analysis may be performed. The base form of the user selected word is identified. Substantially simultaneously, the look up of the word/word combination in the general dictionary is performed.).

Regarding Claim 2, Osipova teaches all of the limitations of claim 1. Osipova also teaches that the object to be translated comprises one target object or a plurality of target objects of which positions are discontinuous among the plurality of target objects, or a plurality of target objects of which positions are continuous among the plurality of target objects (Osipova Paragraph 40 - Next, with reference again to FIG. 2, at step 208, the electronic device detects a user selection of a particular word or word combination within the text-based image to be translated. The electronic device is configured to detect a user selection action using a finger, stylus, cursor, or in another suitable manner or by using a verbal indication. The user could choose to translate one or plural of the target objects available to them in the text image shown.).




Regarding Claim 7, Osipova teaches all of the limitations of claim 1. Osipova also teaches that splitting the text to be translated in the image and acquiring the plurality of target objects comprises: identifying the image by using an identification model and acquiring a second identification result (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words/phrases) that occur in an image. The second identification result helps the user b grouping phrases and words to provide a better understanding of the translation for the user. The splitting that results from this is taught as the OCR recognizes the words/phrases that need to be translated in the image.);
when it is determined that the image is an image in a study scenario according to the second identification result, splitting the text to be translated in the image and acquiring the plurality of target objects (Osipova Paragraph 27 and 68 - A camera allows capture and conversion of information to a digital form. The information may be in paper form (e.g., magazine, book, newspaper), or on a screen of another device. In particular, the computer software applications will include the client dictionary application and also other installed applications for displaying text and/or text image content such a word processor, dedicated e-book reader etc. in the case of the client user device 102. The study scenario includes: images of printed text topics or images of color textbooks having pictures and texts. The Examiner notes that the study scenario is taught as the user is able to use the language dictionary to serve the same function.).

Regarding Claim 8, Osipova teaches a translation method, comprising: at least one processor (Osipova Paragraph 69 - The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects of the invention.);
and a memory in communication connection with the at least one processor (Osipova Paragraph 69 - The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects of the invention.);
wherein, the memory has stored thereon instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: acquire an image, wherein the image comprises text to be translated (Osipova Paragraph 29 - Next, acquiring the text-based image containing a word or word combination to be translated is performed at step 202. The text-based image may be obtained by taking a photograph with a camera of the electronic device.);
split the text to be translated in the image and acquire a plurality of target objects, wherein each of the plurality of target objects comprises a word or a phrase of the text to be translated (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words) that occur in an image.);
receive an input operation for the plurality of target objects, and acquire an object to be translated among the plurality of target objects (Osipova Paragraph 40 - Next, with reference again to FIG. 2, at step 208, the electronic device detects a user selection of a particular word or word combination within the text-based image to be translated. The electronic device is configured to detect a user selection action using a finger, stylus, cursor, or in another suitable manner or by using a verbal indication.),
and translate the object to be translated (Osipova Paragraph 46 - A processed at step 214 query is passed to a general dictionary for searching an appropriate translation of each variant into a target language. Also, a morphological analysis may be performed. The base form of the user selected word is identified. Substantially simultaneously, the look up of the word/word combination in the general dictionary is performed.).

Regarding Claim 9, Osipova teaches all of the limitations of claim 8. Osipova also teaches that the object to be translated comprises one target object or a plurality of target objects of which positions are discontinuous among the plurality of target objects, or a plurality of target objects of which positions are continuous among the plurality of target objects (Osipova Paragraph 40 - Next, with reference again to FIG. 2, at step 208, the electronic device detects a user selection of a particular word or word combination within the text-based image to be translated. The electronic device is configured to detect a user selection action using a finger, stylus, cursor, or in another suitable manner or by using a verbal indication. The user could choose to translate one or plural of the target objects available to them in the text image shown.).


Regarding Claim 14, Osipova teaches all of the limitations of claim 18. Osipova also teaches that the instructions are executed by the at least one processor to enable the at least one processor to: identify the image by using an identification model and acquire a second identification result (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words/phrases) that occur in an image. The second identification result helps the user b grouping phrases and words to provide a better understanding of the translation for the user. The splitting that results from this is taught as the OCR recognizes the words/phrases that need to be translated in the image.);
and when it is determined that the image is an image in a study scenario according to the second identification result, split the text to be translated in the image and acquire the plurality of target objects (Osipova Paragraph 27 and 68 - A camera allows capture and conversion of information to a digital form. The information may be in paper form (e.g., magazine, book, newspaper), or on a screen of another device. In particular, the computer software applications will include the client dictionary application and also other installed applications for displaying text and/or text image content such a word processor, dedicated e-book reader etc. in the case of the client user device 102. The study scenario includes: images of printed text topics or images of color textbooks having pictures and texts. The Examiner notes that the study scenario is taught as the user is able to use the language dictionary to serve the same function.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osipova in view of Ohtsuka et al. (US 10068359 B2) (Further referred to as “Ohtsuka”).

Regarding Claim 3, Osipova teaches all of the limitations of claim 1. Osipova also teaches that splitting the text to be translated in the image and acquiring the plurality of target objects comprises, performing a content identification on the image and acquiring a first identification result, splitting words in the first identification result and acquiring the plurality of target objects (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words) that occur in an image.), 
But doesn’t explicitly teach displaying a click box at a position where each of the plurality of target objects is located in the image, wherein each of the plurality of target objects further comprises a corresponding one of the click boxes; and wherein receiving the input operation for the plurality of target objects and acquiring the object to be translated among the plurality of target objects comprises, receiving an input operation for the click boxes of the plurality of target objects and acquiring the object to be translated among the plurality of target objects, wherein the object to be translated is a word or a phrase corresponding to a select one of the click boxes. 
Ohtsuka further teaches these limitations. Ohtsuka teaches displaying a click box at a position where each of the plurality of target objects is located in the image, wherein each of the plurality of target objects further comprises a corresponding one of the click boxes (Ohtsuka Paragraph 41 - Specifically, when the text string decoration display control section 112 has obtained, from an image capturing section, an image D3 illustrated in (A) of FIG. 5, the text string decoration display control section 112 causes a display section 30 to display an image D4 in which displayed words W1 through W5 are each decorated with an underline as illustrated in (B) of FIG. 5. Further, the text string decoration display control section 112 supplies text recognition information of each word to the selected word determination section 17. The user has click boxes that are denoted by the underline shown on each word given in Figure 5. The user can click on those words with a finger, stylus, or whatever means they have in order to reveal the full click box and see the translation they desire.);
and wherein receiving the input operation for the plurality of target objects and acquiring the object to be translated among the plurality of target objects comprises, receiving an input operation for the click boxes of the plurality of target objects and acquiring the object to be translated among the plurality of target objects, wherein the object to be translated is a word or a phrase corresponding to a select one of the click boxes (Ohtsuka Paragraph 41 - Specifically, when the text string decoration display control section 112 has obtained, from an image capturing section, an image D3 illustrated in (A) of FIG. 5, the text string decoration display control section 112 causes a display section 30 to display an image D4 in which displayed words W1 through W5 are each decorated with an underline as illustrated in (B) of FIG. 5. Further, the text string decoration display control section 112 supplies text recognition information of each word to the selected word determination section 17. The user has click boxes that are denoted by the underline shown on each word given in Figure 5. The user can click on those words with a finger, stylus, or whatever means they have in order to reveal the full click box and see the translation they desire.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is translatable and if the OCR failed to catch the input the user wanted to translate. (Ohtsuka Paragraph 14 - Further, the OCR section 11 specifies text recognition information including (i) coordinates of a part indicating the extracted text string thus extracted and (ii) the text string, and then supplies the text recognition information to the text string decoration display control section 12. In a case where the OCR section 11 has failed to specify text recognition information, i.e., the OCR section 11 has failed to extract a text string contained in the inputted image and coordinates of the text string, the OCR section 11 notifies the text string decoration display control section 12 that the OCR section 11 has failed to specify a part indicating the text string, i.e., the OCR section 11 has failed to extract the text string.).

Regarding Claim 5, Osipova and Ohtsuka teach all of the limitations of claim 3. Ohtsuka also teaches that  displaying the corresponding click box at the position where each of the plurality of target objects is located in the image comprises: displaying a mask layer with preset transparency at the position where each of the plurality of target objects is located in the image (Ohtsuka Paragraph 43 and Figure 5 - The translation display control section 116 (i) supplies the text recognition information to the translation image generating section 113 which has received an input of the text recognition information and (ii) obtains a translation image from the translation image generating section 113. The translation display control section 116, which has obtained the translation image, causes the translation image in accordance with the text recognition information to be displayed while being superimposed on coordinates of a word corresponding to the translation image. Specifically, in a case where the translation display control section 116 has received an input of text recognition information corresponding to the displayed word W2 in a state shown in (B) of FIG. 5, the translation display control section 116 causes a translation image T2 to be displayed while being superimposed on the displayed word W2 as illustrated in (D) of FIG. 5. In a case where the displayed translation image has been selected, the translation display control section 116 does not display the translation image. The superimposition is interpreted as being done on a mask layer.); 
and displaying the click box on the mask layer (Ohtsuka Paragraph 43 and Figure 5 - The translation display control section 116 (i) supplies the text recognition information to the translation image generating section 113 which has received an input of the text recognition information and (ii) obtains a translation image from the translation image generating section 113. The translation display control section 116, which has obtained the translation image, causes the translation image in accordance with the text recognition information to be displayed while being superimposed on coordinates of a word corresponding to the translation image. Specifically, in a case where the translation display control section 116 has received an input of text recognition information corresponding to the displayed word W2 in a state shown in (B) of FIG. 5, the translation display control section 116 causes a translation image T2 to be displayed while being superimposed on the displayed word W2 as illustrated in (D) of FIG. 5. In a case where the displayed translation image has been selected, the translation display control section 116 does not display the translation image. The superimposition is interpreted as being done on a mask layer. Figure 5 also displays the click box on the mask layer when the user chose to click on it.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is translatable and if the OCR failed to catch the input the user wanted to translate. (Ohtsuka Paragraph 14 - Further, the OCR section 11 specifies text recognition information including (i) coordinates of a part indicating the extracted text string thus extracted and (ii) the text string, and then supplies the text recognition information to the text string decoration display control section 12. In a case where the OCR section 11 has failed to specify text recognition information, i.e., the OCR section 11 has failed to extract a text string contained in the inputted image and coordinates of the text string, the OCR section 11 notifies the text string decoration display control section 12 that the OCR section 11 has failed to specify a part indicating the text string, i.e., the OCR section 11 has failed to extract the text string.).

Regarding Claim 10, Osipova teaches all of the limitations of claim 8. Osipova also teaches that the instructions are executed by the at least one processor to enable the at least one processor to: perform content identification on the image and acquiring a first identification result (Osipova Paragraph 69 - The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects of the invention.);
split words in the first identification result and acquire the plurality of target objects (Osipova Paragraph 31 - At the step 204, preliminary recognition (pre-recognition) of the entire text-based image is performed and the most probable language or languages of the text are determined. At step 300, the OCR functionality recognizes some or the entire text-based image and analyzes characters and character sets (words) that occur in an image.);
Osipova doesn’t explicitly teach a display a click box at a position where each of the plurality of target objects is located in the image, wherein each of the plurality of target objects further comprises a corresponding one of the click boxes; wherein the instructions are executed by the at least one processor to enable the at least one processor to receive an input operation for click boxes of the plurality of target objects and acquire the object to be translated among the plurality of target objects, wherein the object to be translated is a word or a phrase corresponding to a select one of the click boxes.
Ohtsuka further teaches these limitations. Ohtsuka teaches a display a click box at a position where each of the plurality of target objects is located in the image, wherein each of the plurality of target objects further comprises a corresponding one of the click boxes (Ohtsuka Paragraph 41 - Specifically, when the text string decoration display control section 112 has obtained, from an image capturing section, an image D3 illustrated in (A) of FIG. 5, the text string decoration display control section 112 causes a display section 30 to display an image D4 in which displayed words W1 through W5 are each decorated with an underline as illustrated in (B) of FIG. 5. Further, the text string decoration display control section 112 supplies text recognition information of each word to the selected word determination section 17. The user has click boxes that are denoted by the underline shown on each word given in Figure 5. The user can click on those words with a finger, stylus, or whatever means they have in order to reveal the full click box and see the translation they desire.);
wherein the instructions are executed by the at least one processor to enable the at least one processor to receive an input operation for click boxes of the plurality of target objects and acquire the object to be translated among the plurality of target objects, wherein the object to be translated is a word or a phrase corresponding to a select one of the click boxes (Ohtsuka Paragraph 41 - Specifically, when the text string decoration display control section 112 has obtained, from an image capturing section, an image D3 illustrated in (A) of FIG. 5, the text string decoration display control section 112 causes a display section 30 to display an image D4 in which displayed words W1 through W5 are each decorated with an underline as illustrated in (B) of FIG. 5. Further, the text string decoration display control section 112 supplies text recognition information of each word to the selected word determination section 17. The user has click boxes that are denoted by the underline shown on each word given in Figure 5. The user can click on those words with a finger, stylus, or whatever means they have in order to reveal the full click box and see the translation they desire.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is being translated. (Ohtsuka Paragraph 58 - (D) of FIG. 5 illustrates the information processing device 2 in a case where the displayed word W2 has been pressed as illustrated in (C) of FIG. 5 and the processes in S103 through S105 has been carried out. In this case, a translation image T2 expressing “custom character (ANATA)”, which is a result of translating the word “you” into another language, is displayed while being superimposed on the displayed word W2 corresponding to the translation image T2. In a case where the translation image T2 is pressed with the user's finger 100 in this state, the translation image T2 is not displayed so that the displayed word W2 can be seen as illustrated in (B) of FIG. 5. As described above, a user can see, by use of the information processing device 2 of Embodiment 2, (i) a result of translation of a word constituting a text string contained in a captured image and (ii) the word before being translated.).

Regarding Claim 12, Osipova and Ohtsuka teach all of the limitations of claim 10. Ohtsuka also teaches that  the instructions are executed by the at least one processor to enable the at least one processor to: display a mask layer with preset transparency at the position where each of the plurality of target objects is located in the image (Ohtsuka Paragraph 43 and Figure 5 - The translation display control section 116 (i) supplies the text recognition information to the translation image generating section 113 which has received an input of the text recognition information and (ii) obtains a translation image from the translation image generating section 113. The translation display control section 116, which has obtained the translation image, causes the translation image in accordance with the text recognition information to be displayed while being superimposed on coordinates of a word corresponding to the translation image. Specifically, in a case where the translation display control section 116 has received an input of text recognition information corresponding to the displayed word W2 in a state shown in (B) of FIG. 5, the translation display control section 116 causes a translation image T2 to be displayed while being superimposed on the displayed word W2 as illustrated in (D) of FIG. 5. In a case where the displayed translation image has been selected, the translation display control section 116 does not display the translation image. The superimposition is interpreted as being done on a mask layer.); 
and display each click box on each of the mask layers (Ohtsuka Paragraph 43 and Figure 5 - The translation display control section 116 (i) supplies the text recognition information to the translation image generating section 113 which has received an input of the text recognition information and (ii) obtains a translation image from the translation image generating section 113. The translation display control section 116, which has obtained the translation image, causes the translation image in accordance with the text recognition information to be displayed while being superimposed on coordinates of a word corresponding to the translation image. Specifically, in a case where the translation display control section 116 has received an input of text recognition information corresponding to the displayed word W2 in a state shown in (B) of FIG. 5, the translation display control section 116 causes a translation image T2 to be displayed while being superimposed on the displayed word W2 as illustrated in (D) of FIG. 5. In a case where the displayed translation image has been selected, the translation display control section 116 does not display the translation image. The superimposition is interpreted as being done on a mask layer. Figure 5 also displays the click box on the mask layer when the user chose to click on it.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is translatable and if the OCR failed to catch the input the user wanted to translate. (Ohtsuka Paragraph 14 - Further, the OCR section 11 specifies text recognition information including (i) coordinates of a part indicating the extracted text string thus extracted and (ii) the text string, and then supplies the text recognition information to the text string decoration display control section 12. In a case where the OCR section 11 has failed to specify text recognition information, i.e., the OCR section 11 has failed to extract a text string contained in the inputted image and coordinates of the text string, the OCR section 11 notifies the text string decoration display control section 12 that the OCR section 11 has failed to specify a part indicating the text string, i.e., the OCR section 11 has failed to extract the text string.).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osipova in view of Ohtsuka and further in view of Ji et al. (US 20200026766 A1) (Further referred to as Ji).

Regarding Claim 4, Osipova and Ohtsuka teach all of the limitations of claim 3. However, they do not explicitly teach splitting the words in the first identification result by row and acquiring at least one row of words information; and splitting each row of words information among the at least one row of words information according to a word-spacing, and acquiring the plurality of target objects.
Ji further teaches these limitations. Ji teaches that splitting the words in the first identification result and acquiring the plurality of target objects comprises: splitting the words in the first identification result by row and acquiring at least one row of words information (Ji Paragraph 79 - That is, the character translation device 100 may judge whether the character string including the recognized characters in the first language is a word or a sentence and, if the character string is a sentence, whether the sentence is formed in a single row or multiple rows. Ji can do the splitting step on a word-for-word basis as well when seen that it can differentiate between, words, characters, and sentences.);
and splitting each row of words information among the at least one row of words information according to a word-spacing, and acquiring the plurality of target objects (Ji Paragraph 36 - Further, when the predetermined space is repeated in a constant pattern within the plural character groups, this space may not be used to determine a sentence but be a blank for distinguishing words in the sentence.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is translatable and if the OCR failed to catch the input the user wanted to translate. (Ohtsuka Paragraph 14 - Further, the OCR section 11 specifies text recognition information including (i) coordinates of a part indicating the extracted text string thus extracted and (ii) the text string, and then supplies the text recognition information to the text string decoration display control section 12. In a case where the OCR section 11 has failed to specify text recognition information, i.e., the OCR section 11 has failed to extract a text string contained in the inputted image and coordinates of the text string, the OCR section 11 notifies the text string decoration display control section 12 that the OCR section 11 has failed to specify a part indicating the text string, i.e., the OCR section 11 has failed to extract the text string.).
Osipova and Ji are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support of using the row and word recognition steps in Ji because it would allow for an increase in reliability in the translated text. (Ji Paragraphs 50 and 51 - In the pre-translational processing, the character translation device 100 may check accuracy of a text using a preset language model for the text extracted in a sentence unit from the characters recognized by the character translation device 100. That is, in order to increase translation accuracy when the translation is conducted using the text consisting of the characters recognized by OCR, a translation target text must be absolutely correct. Therefore, the pre-translational processing is a process of ensuring reliability of the translation target text before performing machine translation.).

Regarding Claim 11, Osipova and Ohtsuka teach all of the limitations of claim 10. However, they do not explicitly teach splitting the words in the first identification result by row and acquire at least one row of words information; and split each row of words information among the at least one row of words information according to a word-spacing, and acquire the plurality of target objects.
Ji further teaches that  the instructions are executed by the at least one processor to enable the at least one processor to: split the words in the first identification result by row and acquire at least one row of words information (Ji Paragraph 79 - That is, the character translation device 100 may judge whether the character string including the recognized characters in the first language is a word or a sentence and, if the character string is a sentence, whether the sentence is formed in a single row or multiple rows. Ji can do the splitting step on a word-for-word basis as well when seen that it can differentiate between, words, characters, and sentences.);
and split each row of words information among the at least one row of words information according to a word-spacing, and acquire the plurality of target objects (Ji Paragraph 36 - Further, when the predetermined space is repeated in a constant pattern within the plural character groups, this space may not be used to determine a sentence but be a blank for distinguishing words in the sentence.).
Osipova and Ohtsuka are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use displaying click box denotations in the display of Ohtsuka because it would allow for a better visual indication of what is translatable and if the OCR failed to catch the input the user wanted to translate. (Ohtsuka Paragraph 14 - Further, the OCR section 11 specifies text recognition information including (i) coordinates of a part indicating the extracted text string thus extracted and (ii) the text string, and then supplies the text recognition information to the text string decoration display control section 12. In a case where the OCR section 11 has failed to specify text recognition information, i.e., the OCR section 11 has failed to extract a text string contained in the inputted image and coordinates of the text string, the OCR section 11 notifies the text string decoration display control section 12 that the OCR section 11 has failed to specify a part indicating the text string, i.e., the OCR section 11 has failed to extract the text string.).
Osipova and Ji are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support of using the row and word recognition steps in Ji because it would allow for an increase in reliability in the translated text. (Ji Paragraphs 50 and 51 - In the pre-translational processing, the character translation device 100 may check accuracy of a text using a preset language model for the text extracted in a sentence unit from the characters recognized by the character translation device 100. That is, in order to increase translation accuracy when the translation is conducted using the text consisting of the characters recognized by OCR, a translation target text must be absolutely correct. Therefore, the pre-translational processing is a process of ensuring reliability of the translation target text before performing machine translation.).

Claim(s) 6  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osipova in view of Nelson et al. (US 20190273767 A1) (Further referred to as “Nelson”).


Regarding Claim 6, Osipova teaches the method according to claim 1, wherein translating the object to be translated comprises: translating the object to be translated and acquiring a translation result (Osipova Paragraph 46 - A processed at step 214 query is passed to a general dictionary for searching an appropriate translation of each variant into a target language. Also, a morphological analysis may be performed. The base form of the user selected word iZs identified. Substantially simultaneously, the look up of the word/word combination in the general dictionary is performed.);
acquiring a context of the object to be translated in the text to be translated, and extracting a plurality of knowledge points from a database (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on.); 
determining priorities of the plurality of knowledge points based on historical query data of a user (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on. The statistical data includes the historical query for the user.);
and ranking the plurality of knowledge points according to the priorities, and acquiring top N knowledge points, wherein N is a positive integer (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on. The ranks are given based on a score that is shown to rely on historical results, location, etc.  ).
However, Osipova does not teach displaying the translation result and the N knowledge points.
Nelson further teaches displaying the translation result and the N knowledge points (Nelson Paragraph 332 - As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech.).
Osipova and Nelson are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use of the inclusion of confidence scores in the display of Nelson because it would allow for a better visual indication of the accuracy of the translated data. (Nelson Paragraph 332 - For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech.)

Regarding Claim 13, Osipova teaches the method according to claim 8, wherein the instructions are executed by the at least one processor to enable the at least one processor to: translate the object to be translated and acquire a translation result (Osipova Paragraph 46 - A processed at step 214 query is passed to a general dictionary for searching an appropriate translation of each variant into a target language. Also, a morphological analysis may be performed. The base form of the user selected word is identified. Substantially simultaneously, the look up of the word/word combination in the general dictionary is performed.);
acquire a context of the object to be translated in the text to be translated, and extract a plurality of knowledge points from a database (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on.); 
determine priorities of the plurality of knowledge points based on historical query data of a user (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on. The statistical data includes the historical query for the user.);
and ranking the plurality of knowledge points according to the priorities, and acquire top N knowledge points, wherein N is a positive integer (Osipova Paragraph 33 - At step 306, the frequency of occurrence of words from each language is calculated and used to rank the language hypotheses. Based on this statistical data possible languages of a document are arranged in according to the frequency of occurrence of its words. For example, if the frequency of occurrence of German words is the highest, so the priority of German language is on the top of the rank. Next based on the lesser frequency of occurrence of words from another language, for example from French language, French language will take the second position in this rank. And so on. The ranks are given based on a score that is shown to rely on historical results, location, etc.  ).
However, Osipova does not teach displaying the translation result and the N knowledge points.
Nelson further teaches displaying the translation result and the N knowledge points (Nelson Paragraph 332 - As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech.).
Osipova and Nelson are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language dictionary system of Osipova with the support for the use of the inclusion of confidence scores in the display of Nelson because it would allow for a better visual indication of the accuracy of the translated data. (Nelson Paragraph 332 - For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawano et al. (US 20190019511 A1), Liu (US 20200125644 A1), and Arenburg et al. (US 20040210444 A1).
Kawano et al. (US 20190019511 A1) discloses “a summarization process of summarizing content of speech indicated by voice information based on speech of a user on a basis of acquired information indicating a weight related to a summary” (Kawano – Abstract).
Liu (US 20200125644 A1) discloses “a method for supporting translation of global languages, and the product thereof” (Liu – Abstract).
Arenburg et al. (US 20040210444 A1) discloses “a method and system for translating written text from a first (foreign) language to a second (native) language” (Arenburg – Abstract).
Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/Paras D Shah/               Primary Examiner, Art Unit 2659                                                                                                                                                                                         
11/18/2022